Citation Nr: 1140902	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-31 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to June 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for obstructive sleep apnea.

In July 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's obstructive sleep apnea had its onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303,  3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Sleep apnea, however, is not a disability for which service connection may be granted on a presumptive basis. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran, in written statements and testimony before the Board, asserts that he developed sleep apnea while on active duty and that his sleep apnea has persisted to the present time.  Specifically, the Veteran contends that his sleep-related problems began in the 1990s and that, during service, other sailors complained about his loud snoring.  He also reports that he awoke feeling unrested and tired.  The Veteran testified that a private physician informed him that his sleep apnea began during his military service.  The Veteran's wife also testified that, during the Veteran's period of active service, she observed him to snore a lot, wake up in the middle of the night, and to have breathing irregularities.  

Service medical records are negative for complaints or clinical findings relating to sleep apnea.  The Board notes isolated complaints of problems sleeping due to medical problems such as itching, as reported in January 1984.  The Veteran also reported being tired in June 1991 while seeking treatment for chills, hot flashes, and watery eyes.  However, the Veteran consistently denied a history of sleeping problems during service examinations throughout his 20 year period of service.  Significantly, during a March 2000 separation examination, the Veteran denied a history of problems sleeping, and in June 2000, during follow-up treatment for possible restless legs syndrome, he reported that he slept well.  Accordingly, the Board finds that chronicity in service is not established and that a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection.  38 C.F.R. § 3.303(b) (2010). 

Post service, VA medical records show that the Veteran was given medications to assist with sleep in June 2003.  In September 2003, the Veteran reported that his back pain kept him up at night.  He also reported that he slept pretty well, but was tired all day.  Thereafter, in July 2007, the Veteran sought treatment for sleep apnea, reporting that his wife asked him to go to the doctor because of breathing irregularities in the night, including stopping of breathing.  The Veteran indicated that his breathing irregularities woke both him and his wife up during the night.  He also reported unrestful sleep and fatigue during the day. The Veteran was referred for a sleep study in August 2007, which revealed moderate obstructive sleep apnea.  The Veteran was then prescribed a continuous positive airway pressure (CPAP) machine.  

Thereafter, during private treatment in February 2008, the Veteran reported a history of problems with sleep since the 1990s.  He indicated that he had been snoring since the 1990s and frequently woke himself with his snoring.  He also awoke coughing and choking on occasion.  He reported restless sleep and daytime somnolence.  The Veteran's typical sleep routine involved getting into bed at approximately 10:00 p.m.  He estimated that it took about 30 minutes for him to fall asleep, after which he woke two to three times during the night and typically had a hard time returning to sleep.  He then woke at 5:30 a.m., but sometimes did not arise from bed until an hour later.  He reported that he did not take naps.  It was noted that an August 2007 sleep study showed moderate sleep apnea.  The physician diagnosed obstructive sleep apnea and hypersomnia.  Based on the Veteran's history and sleep study, the physician noted the Veteran had moderate obstructive sleep apnea and indicated that he had no doubt that the Veteran had the sleep apnea since at least as early as the 1990s.

Additionally, the Veteran has submitted various lay statements in support of his claim.  In an August 2008 statement, a fellow veteran indicated that he served with the Veteran from 1989 to 1992, and that the Veteran experienced a hard time sleeping at night.  He reported that the Veteran believed that his sleep problems were due to a back injury.  In a statement dated in September 2008, the Veteran's wife indicated that the Veteran started to have sleeping problems in the early 1990s while stationed aboard the USS Enterprise.  She reported that he snored and complained of being tired upon waking in the morning.  She also noted that whenever they went to church on Sunday mornings, she observed the Veteran to yawn and have red eyes, which was possibly related to a lack of sleep.  Also in September 2008, the Veteran's brother reported that he was stationed with the Veteran from November 1987 to April 1990 and recalled that the Veteran had or developed symptoms of a sleep disorder, specifically sleep apnea.  He reported that he also suffered from sleep apnea, as did their older brother possibly.  Finally, in a January 2010 statement, an acquaintance reported that he had known the Veteran since 1984 and that in 1996, during a family gathering, the Veteran informed him of medical problems he was having related to a sleep disorder.  Specifically, the Veteran mentioned that he was tired when he woke in the morning and that his wife could not sleep at night due to the Veteran's snoring.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the February 2008 private physician's finding that the Veteran has had sleep apnea since at least as early as the 1990s to be probative and persuasive.  That opinion was based on a thorough examination of the Veteran and the physician's medical expertise, and also took into account the lay history provided by the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion); Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, that opinion is supported by lay evidence from the Veteran's wife, brother, and acquaintances.  The Board also finds it significant that there are no contrary medical findings of record. 

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's sleep apnea was incurred in service.  The February 2008 private physician's opinion, which the Board deems probative, puts the onset of the Veteran's sleep apnea in the 1990s, during the Veteran's period active service.  That positive opinion corroborates the written statements and lay testimony provided by the Veteran, his wife, his brother, and his acquaintances, with respect to having symptoms of a sleep disorder in service that later resulted in a diagnosis of sleep apnea.  

Additionally, the Board observes that the Veteran is competent to report that his treating provider told him that his current sleep apnea is service-related.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds that the Veteran and his wife are competent to report that the Veteran's observable symptoms of snoring, restless sleep, breathing irregularities during sleep, and daytime somnolence began in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran and his wife to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the reports of the Veteran and his wife of symptoms of snoring, daytime somnolence, and breathing irregularities since service, suggests a continuity of symptomatology.  That lends additional probative weight in favor of the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board recognizes that the Veteran's account of symptoms of sleep apnea in service is not substantiated by his available service medical records.  Nevertheless, where, as here, the Veteran has provided lay evidence that is both competent and credible, the absence of contemporaneous medical documentation in his service records does not automatically preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, in such instances, further evaluation as to the etiology of the claimed disability is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, an evaluation has been provided in the form of the February 2008 private opinion that is wholly favorable to the Veteran, indicating that the Veteran's sleep apnea began in the 1990s, during his period of active service.  

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


